Maxey, J.,
(orally.) I concur fully in the views expressed by Judge Pardee in ordering the cause to be remanded to the state court. For two reasons the suit is not removable, under the act of 1888: First. The Farmers’ Loan & Trust Company, which seeks the removal, occupies the attitude of an intervening plaintiff. It is the actor, the complaining party, the plaintiff, as to the cause of action which it seeks to enforce, and cannot be held to be within the meaning of the act a defendant who alone is accorded the right to remove by the terms of the law. Second. If, in legal contemplation, the trust company could be construed, or held, to be, a defendant, it would still be precluded from removing the cause, on the ground that there is not in the suit a controversy wholly between citizens of different states, which could be fully determined as between them. To the full and final determination of the controversy, Johnson and Hansen and the intervenor, the Farmers’ Loan & Trust Company, the'San Antonio & Arkansas Pass Railway Company is not only a proper but a necessary party. The debts claimed against the railway company by both-Johnson and Hansen and the trust company, are the principal thing, and the liens but an incident; and, in order to adjudge the existence of the dates, and establish the validity of the liens, the debtor’s presence before the court is indispensable. But when the debtor makes its appearance, as the railway company herein did, upon the original institution of the suit against it, we have directly presented a controversy not wholly between citizens of different states, which could be fully determined as between them. Upon the hypothesis that the trust company could be considered as a defendant, the controversy is one between a citizen of Texas, as plaintiff, and a citizen of Texas and a citizen of New York, as defendants; hence it follows that the.suit is not removable under the third clause of section 2 of the statute invoked by the intervening trust company.